Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-6 are pending.
Claims 1-2 are rejected herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by JP patent No. 2018039061 to Fanuc LTD (IDS).

Regarding claim 1, Fanuc LTD discloses a bellow support structure and slide table device, comprising:

 at least two shafts (30, 30) (fig. 3) extending in a first direction in which the cover912) expands and contracts, and arranged inside the cover so as to be spaced from each other in a second direction that intersects the first direction;

a shaft support member (via frame 20) configured to support the at

least two shafts;

a bush (28) provided on each of the at least two shafts and configured to be slidable along the shaft;

a cover support member (24) connected to a plurality of the bushes and configured to support the cover;

a first connection member (20b) configured to connect one end of each of the at least two shafts to the shaft support member so as not to change relative position between the shaft and the shaft support member; and

a second connection member (20 b) configured to connect
another end of each of the at least two shafts to the shaft support member in a manner that the relative position between the shaft and the shaft support member is changeable.

Regarding claim 2, wherein the second connection member is capable of configuring to be deformable.


Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a support structure having shafts, cover or bellows and slidable device are cited but not relied upon are deemed to be less relevant than the relied upon references (see PTO-894)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632